oRl0l[\|At
             llntbt @nite! g.tatr.g @surt of felerul                 @Luimr

               Nos. 14-416C;14-417C; l4-418C; l4-419C            & l4-420C

                                      (Filed octobe r   6,2014)     FILED

                                        UNPUBLTSHED                OcI-62014
                                                                  U.S. COURT OF
                                                                 EDERALOLA|MS
 * * '* *   'F :r. :F   + :r *   r<   **** *
 HARRY EDWIN            MILES,                  *
                              *                      Pro Se Plaintiff; Frivolous
             Pro Se Plaintffi *                      Claims Based on Meaningless
                              *                      Documents Attached to
         v.                   *                      Complaints; Dismissal
                              *                      Warranted under RCFC l2(bxl).
 TTM UNITED STATES,
                                               :
                        Defendant,             ,'r



 * '* {. ,< * * * * ,l
                       'k * ,k * * ,F          {.



      Harry Edwin Miles,Lompoc, CA, pro se.

       Nathanael B. Yale,United States Department of Justice, with whom were
Stuart F. Delery, Assistant Attomey General, Robert E. Kirschman,,Ir., Director,
Martin F. Hockey, -Ir., Assistant Director, Washington, DC, for defendant.


                                            OPINION


BUSH, Senior Judge.

      The court has before it defendant's motion to dismiss this suit, which was
brought pursuant to Rule l2(bxl) of the Rules of the United States court of
Federal Claims (RCFC). Defendant's motion has been fully briefed.' For the
reasons set forth below, defendant's motion is granted.

                                      BACKGROUND'

       Plaintiff Harry Edwin Miles is incarcerated in a federal prison in California.
Def.'s Mot. at l. He simultaneously filed five complaints in this court which were
consolidated into one case. These complaints name five federal agency heads as
defendants: Michael Astrue, Commissioner of the Social Security Administration
(Case No. 14-416C), Robert Mueiler, former Director of the Federal Bureau of
Investigation (Case No. l4-417C), Eric Holder, Attorney General of the United
States (Case No. 14-418C), Douglas Shulman, former Commissioner of the
Intemal Revenue Service (Case No. I4-419C), and Charles Samuels, Director of
the Federal Bureau ofPrisons (Case No. l4-420C). All ofthe cases are deemed to
name the United States as defendant, because the United States is the only proper
defendant in this court. All of the complaints contain the same legal arguments
and request the same types of relief.

        Each complaint is accompanied by four attachments, which plaintiff has
titled "Common Law Copyright Notice"; "Commercial Notice of Trade Name";
"Notice of Fault and Opportunity to Cure"; and "Notice of Default/Dishonor";
these attachments are virtr:ally identical except for the federal agency heads named
therein. All of these attachments are signed by Mr. Miles and the only reasonable
inference is that these documents were created by him. According to plaintiff
these attached documents (and other unattached documents), as well as the lack of
response to various communications from Mr. Miles, entitle plaintiff to receive


        r/ The court         plaintiff s motion to proceed informa pauperls on September 3,
                       granted
2014. Final briefing of defendant's motion to dismiss had been stayed until plaintiff complied
with the court's requirement for either the filing ofan application to proceed informa pauperis
or the full payment of the court's filing fees.

         2/ The facts recited here
                                   are taken from plaintiffs complaints, various attachments to the
complaints, plaintiffs response to defendant's motion to dismiss, and undisputed statements
presented in defendant's motion to dismiss. The court primarily references the complaint filed in
Case No. l4-41,6C ("Compl."), because all ofthe complaints are, in essence, copies ofthat
complaint with various substitutions. The primary, but non-substantive, substitution in each
complaint concerns the federal official named as defendant therein. The court makes no findins
of fact in this ooinion.
multi-million dollar checks drawn uoon the United States Treasurv. Comol. at
J   -+.

       More specifically, each of the complaints requests injunctive relief and at
least $202,000,000 for what Mr. Miles describes as copyright infringement and
violation of "Commercial . . . Trade Name contracts" related to his "Copyrighted
Property, HARRY EDWIN MILES." Compl. at 7 -2. At least one purpose of the
injunctive relief requested by Mr. Miles appears to be that he be released from
prison:

                ORDER the UNITED STATES MARSHALS SERVICE
               to confirm, oversee and verifu the erasure ofrecords,
               expungement ofrecords, rendering, sealing of all records
               and voiding all contracts (express, implied, quasi or
               otherwise), with any mention of Secured Parties
               Copytighted Property, (HARRY EDWIN MILES or any
               variation thereof), from all data base(s), files and records
               of Respondent(s): John Kerry, UNITED STATES
               SECRETARY OF STATE, DEPARTMENT OF STATE
               and the LINITED STATES OF AMERICA, and to insure
               the release of all surety and collateral held in Secured
               Parties Copyrighted Properry, (HARRY EDWIN MILES
               or any variation thereof), being held in any and all
               warehouses, prisons and holding facilities of
               Respondent(s) or in their agencies control immediately.

Id. at3. Plaintiff s request for monetary relief is founded on what Mr. Miles
describes as the govemment's "unauthorized usages ofSecured parties
Copyrighted Properly"; in other words, Mr. Miles asserts that the federal
government owes him over 200 million doilars for the use of the copyrighted name
..HARRY EDWIN MILES.''3
                             Id. At 4.

       On July 14,2014, defendant filed a motion to dismiss this case arguing that
plaintiff s claims do not fall within this court's iurisdiction. plaintiff s,Notice of


        3/ The court reserves further
                                      discussion of the complaints and their attachments for the
analysis section of this opinion.
Non-Response by Defendants Representatives," filed by leave of the court on July
30,2014, has been deemed to constitute plaintifls response to the government's
motion to dismiss (Pl.'s Resp.). On September 72, 2074, after plaintiff filed an
application to proceed in forma pauperis, the government filed its reply brief.
Thus, defendant's motion to dismiss is fully briefed and ripe for a decision.

                                   DISCUSSION

       Standard of Review

       The court acknowledges that Mr. Miles is proceedingpro se, and is "not
expected to frame issues with the precision of a common law pleading." Roche v.
U.S. Postal Serv.,828 F.2d 1555, 1558 (Fed. Cir. 1987). Pro se piaintiffs are
entitled to a liberal construction of their pleadings. See Haines v- Kerner,404
U.S. 519, 520 (1972) (requiring that allegations contained in a pro se complaint be
held to "less stringent standards than formal pleadings drafted by lawyers").
Accordingly, the court has examined the complaints, their attachments, and
plaintiff s response brief thoroughly in an attempt to discem plaintiff s legal
arguments.

      In considering the issue of subject matter jurisdiction, this court must
presume all undisputed factual ailegations in the complaint to be true and construe
 allreasonableinferencesinfavoroftheplaintiff. Scheuerv.Rhodes,4l6U.S.
 232,236 (1974), abrogated on other grounds by Harlow v. Fitzgerald,45T U.S.
 800 (1982); Reynolds v. Army & Air Force Exch. 9erv.,846F.2d746,747 (Fed,.
 Cir. 1988). However, plaintiff bears the burden of establishing subject matter
jurisdiction, Alder Terrace, Inc. v- (Jnited States, 16l F.3d, 1372, 1377 (Fed. Cir.
 1998) (citing McNutt v. Gen. Motors Acceptance Corp. of lnd.,298 U.S. 178, 189
(1936)), and must do so by a preponderance ofthe evidence, Reynolds,846F.2dat
748 (citations omitted). Ifjurisdiction is found to be lacking, this court must
dismiss the action. RCFC 12(hX3).

II.   Analysis

      A.    Overview

      There are no claims in these complaints that fall within this court,s
jurisdiction. The primary focus of plaintiff s suit founds a claim for copyright or
trademark infringement, and perhaps other less easily identifiable legal claims, on
four meaningless documents attached to the complaint. Similar frivolous claims
have been advanced by a number of pro se plaintiffs in this court but have been
uniformly rejected. See, e.g., Williams v. United States, No. 14-85C (Fed. Cl. Apr.
9,2014) (dismissing a prisoner suit for lack ofjurisdiction because it was founded
on a "frivolous compendium of forms and argument purporting to be a binding
contract with the United States"); Taylor v. United States, No. l2-660C (Fed. Cl.
Feb. 15, 2013) (same); Rivera v. United States, 105 Fed. Cl. 644, 649-50 (2012)
(dismissing for lack ofjurisdiction a contract claim founded on the prisoner's birth
certificate, social security number, and his name which was asserted to be a
"common-law-copyrighted trade-name/trademark"); Gravatt v. (Jnited States, 100
Fed. Cl. 279, 288 (20 1 1) (dismissing a prisoner claim for lack of jurisdiction
because it was founded on a "patently frivolous" allegation that his birth
certificate and other documents entitled him to the proceeds ofan unsubstantiated
trust account at the United States Treasury); Jennett v. United States, 77 Fed. Cl.
 126, 13l-32 (2007) (dismissing for lack ofjurisdiction apro se plaintiff s claim
alleging copyright infringement of his name).

        with respect to plaintiff s requests for equitable relief, to the extent that Mr.
Miles's complaints state a demand that this court free him from prison, there is no
jurisdiction in this court for a collateral attack on a criminal conviction and
subsequent incarceration. E.g., Beadles v. (Jnited States, l l5 Fed. C\.242,246
(2014) (citing Carter v. United States,228 Ct. Cl. 898, 900 (1981). As to any
other aspects ofthe injunctive reliefrequested in plaintiffs complaints, this court
iacks the power to issue injunctions except in limited circumstances not applicable
here. E.g., Gravatt,l00 Fed. cl. at 288 (ciringNat'l Air Trffic controllers Ass'n
v. United States, 160 F.3d 714,716 (Fed. Cir. 1998). The court now tums to a
review of plaintiff s claims for monetary compensation.a

        B.      Copyrightlnfringement


        a/ The court
                      limits its discussion to the legal theories of recovery that are discemable in
the complaints. Isolated legal terms in the complaints which are not developed further will
                                                                                                not
be addressed. The court notes, in parlicular, that despite multiple referencei to contracts in the
complaints, plaintiff disavows the existence ofa contract between him and the United Stales.
Pl.'s Resp. at 3 ('At No time has [plaintiff] claimed ANy contract with Defendants.").
        In the court's view, the most clearly stated claim asserted by Mr. Miles is
 that he copyrighted his name and that the United States infringed upon that
 copyright.s See Compl. at 2 (alleging that plaintiff delivered a notice of "the
 violation/infringement by [defendant] upon Secured Part[y's] Copyright,'). ln
 support of this allegation, plaintiff apparently created a "Common Law Copyright
 Notice" and attached this document to his complaint. The most distinctive
 features of this document are statements that a "common law copyright', in
 plaintiff s name exists (with either a copyright date of 1980 or July 15, 2007) and
 thAt A..SELF EXECUTING CONTRACT SECURITY AGREEMENT IN EVENT
 OF UNAUTHORIZED USE" binds the user of plaintiff s name. Compl. Att. 1 at
  1,3.

        This court has considered similar claims alleging a copyright of a praintiff s
 name and has rejected them for lack ofjurisdi ction.6 See, e.g., Jennett, TT Fed. Cl.
 at 132. The court of claims also rejected prisoner claims of this type. see
                                                                                    euiltin
 v. United States, 228 Ct. Cl. 7 27, 728 ( 1 98 I ) (,.twle find no validity to the
 plaintiff s argument that a person can copyright his own name and claim that false
 imprisonment by the government has infringed that copyright."). Many prisoners
 such as Mr. Miles have asserted that they copyrighted their names in ordir to
pursue frivolous claims against the govemment and govemment officials. see
Gravatt, 100 Fed. Cl. at 282-84 (describing litigation strategies employed by the
"sovereign citizen" movement and prisoners to pursue frivolous claims); see also
Monroe v. Beard,536 F.3d 198, 202-03 & nn.2-3 (3rd cir. 200g) (explaining that
inmates who assert a copyright interest in their names often do so in order to
allege a secured interest in property so that they may attempt to collect money
from government officials or obtain release of their "property" from prison).



        '/ The complaints and their attachments reference plaintifls name in a variety ofways,
including Harry Edwin Miles, HARRY EDWIN MILES, and Harry_Edwin: Miles.
         6/ This
                  court has also dismissed insubstantial claims for copyright infringement for
failure to state a claim upon which relief may be granted. E.g., Roberson v. Unitett states,ll5
Fed. cl. 234, 241 (2014) (citing Hyperquest, Inc. v. N'site siturions. Inc.,
                                                                                632 F.3d 377,3g 1 (7th
cir. 2001)); Keehn v. united states, 1 10 Fed. cl. 3 06, 335 (2013)        is plaintiff s failure ro have
                                                                      C,It
applied for, received, or been rellsed a copyright that prevents plaintiff from raising
                                                                                            his claims in
this court.") (citations omitted); Grayton v. [Jnited states,92 F;d. cr.3z7,3381zoio;.
                                                                                                rnus
even if plaintiff s copyright claim survived defendant's jurisdictional chalienge,
                                                                                       it would
necessarily be dismissed under RCFC l2(bX6).
       The court finds that any claim for copyright infringement in this suit is
frivolous. There is no aliegation in the complaints that Mr. Miles applied for a
copyright in order to satisS the preconditions for a copyright infringement suit.
See 17 U.S.C. $ 411 (2012). The "Common Law Copyright Notice" he apparently
created is patently insufficient to support a nonfrivolous copyright infringement
claim.T The court has no jurisdiction over Mr. Miles's copyright infringement
claim because his complaints do not contain "a nonfrivolous allegation that [he] is
within the class of plaintiffs entitled to recover under the money-mandating
source" of law alleged in the complaints. Jan's Helicopter Serv., Inc. v. Fed.
Aviation Admin.,525 F.3d,1299,1309 (Fed. Cir. 2008).

        C.     Trademark Infringement and Uniform Commercial Code-Based
               Claims

        Although there is no explicit claim for trademark infringement in the
 complaints filed by Mr. Miles, he refers to "violation/infringement of my trade-
 name/trademark" in one of the attachments to his complaints. see compl. Att.3 at
  1. This court lacks jurisdiction over trademark infringement claims because
jurisdiction for those claims lies in the district courts, not this court. E.g., 15
 U.S.C. $ l12I (2012); Lockridge v. (Jnited States, 218 Ct. Cl. 687,689 (1978)
 ("we therefore conclude that we have no jurisdiction over claims for trademark
 infringement."). Thus, to the extent that Mr. Miles asserts that the United States
has infringed upon his trademarked name, that ciaim is beyond this court's
jurisdiction and must be dismissed.

      In plaintiff s response brief, Mr. Miles insists that the claims in his
complaints are based upon provisions of the uniform commercial code or UCC.
Although the exact nature of these claims is difficult to discern, it is evident that
Mr. Miles, who refers to himself as the Secured party, believes the UCC to
provide the proper source of law for his suit:

               Secured Party NOTICES that the Uniform Commercial




- 202. I 'l copyright protection for aperson's name is not available
         (a) (2013); Turner v. pererson,
                                                                   in any case. see37c.F.R.
$                                      No.   cl2-0887 JSw (pR), 2012 \i/L 2792416, at * 1 (N.D.
cal July 9'2012) ("[Pro se prisoner plaintiffl cannot trademark or obtain copyright protection
lbr his own name.") (citations omitted).
               Code is the primary source of Commercial Law Rules
               goveming all transactions such as the issue in Secured
               Parties Complaint, and must be adhered to by the Court.

               S".r*a   Party has an authenticated Security Agreement
               that provides a description ofthe collateral. The
               collateral is not a certificated security and is in the
               possession ofthe Secured Party but is being used without
               consent by Defendants. See Uniform Commercial Code
               $ $ 9-203 and 9-3 I 3.


               S"."*a   Party NOTICED Defendants that he has a
              properly executed UCC-1 Financing Statement, outlining
              and describing his Secured Property and the Security
              Agreement and Common Law Copyright Notice
              establishing that Security Interest. See Uniform
              Commercial Code g g 2-7 22, 3 - 5 0 5, 7 - | 04, 9 -207, 9 -3 0 |
              and 9-303.
              Secured Party NOTICES this Court that he has a
              properly executed Security Agreement in his UCC-1
              Financing Statement which lists the propefty in the
              Common Law Copyright Notice which further
              establishes his claim to his interest in the propefiy that is
              being used without his consent or compensation.

Pl.'s Resp. at 1-3. The court need not attempt to decipher what type of UCC-based
claim Mr. Miles may be attempting to litigate, because it is beyond dispute that
this court has no jurisdiction over UCC-based claims. E.g., GAF corp. v. united
states' 932 F.2d 947,951 (Fed. cir. l99l); spencer v. united state.t, gg r'.d. ct.
349.357 (2011) (citing Clarkv. (Jnited States,116 F. App'x 278,279 (Fed. Cir.
2004)).

                                    CONCLUSION

       For the foregoing reasons, plaintiff s claims must be dismissed for lack of
jurisdiction. Because the claims are frivolous, transfer to another court is not in
the interest of iustice.
Accordingly, it is hereby ORDERED that:

(1)   Defendant's Motion to Dismiss, filed July 14,2014, is GRANTED;

(2)   The Clerk's Office is directed to ENTER final judgment in favor   of
      defendant DISMISSING the complaint, without prejudice; and

(3)   Each parfy shall bear its own costs.




                                             J.B